Title: From James Madison to Joseph Jones, 19 September 1780
From: Madison, James
To: Jones, Joseph


Dear Sir
Sepr. 19th. 1780.
Instead of a confirmation of the good news respecting the french fleet mentioned in my last, I have the mortification to inform you that it is pretty certain that Rodney has arrived at the Hook with 12 sail of the line from the W. Indies & 4 frigates. The report however still continues that a french fleet is somewhere on the coast. The arrival of Rodney is a proof that it had left the W. Indies and was conjectured to be coming hither. It is further said that 5 or 6000 Troops would embark at N. York on the 25th. inst: either for Virga. or S. Carolina. This is by no means probable. The danger of such a measure is too obvious not to deter them from it. It is given out at N. York that a reinforcement of 4000 troops are expected next month from England.
Yesterday was employed by Congress in discussing the resolutions you left with them. The first and second were passed after undergoing sundry alterations. The clause in the 2d for allowing the expence of maintaining civil govt within the ceded territory was struck out by the committee, and an attempt to get it reinserted in the house was negatived. It was surmised that so indefinite an expression might subject Congress to very exorbitant claims. With respect to Virga. I believe that expence has not been so considerable as to be much worth insisting on. The principal expences may properly be included under the military head. The consideration of the last resolution annulling Indian purchases was postponed, with an intention I believe of not resuming it. It is supposed by some to be unnecessary, by others to be improper, as implying that without such previous assurance Congress would have a right to recognize private claims in a territory expressly given up to them for the common benefit. These motives prevailed, I am persuaded with more than the real view of gratifying private interest at the public expence. The States may annex what conditions they please to their cessions, and by that means guard them agst. misapplication[,] or if they only annul all pretended purchases by their own laws before the cessions are made, Congress are sufficiently precluded by their general assurance that they shall be applied to the common benefit from admiting any private claims which are opposed to it.
The Vermont business has been two days under agitation and nothing done in it except rejecting a proposition for postponing the determination of Congress till Commissioners should enquire into the titles & boundaries of N. Hampshire & N. York. Congress have bound themselves so strongly by their own act to bring it to an issue at this time and are pressed by N. York so closely with this engagement, that it is not possible any longer to try evasive expedients. For my own part if a final decision must take place, I am clearly of opinion that it ought to be made on principles that will effectually discountenance the erection of new Governments without the sanction of proper Authority, and in a style marking a due firmness and dicision in Congress.
With sincere regard I am Dr Sir
Yr. friend & Servt.
J. Madison Junr.
